Filed 9/15/16 by Clerk of Supreme Court

IN THE SUPREME COURT

STATE OF NORTH DAKOTA







2016 ND 178







Roger Lee Davies, 		Petitioner and Appellant



v.



State of North Dakota, 		Respondent and Appellee







No. 20160120







Appeal from the District Court of McKenzie County, Northwest Judicial District, the Honorable Robin A. Schmidt, Judge.



AFFIRMED.



Per Curiam.



Roger Lee Davies, self-represented, 2521 Circle Drive, Jamestown, ND 58401, petitioner and appellant; on brief.



Jacob T. Rodenbiker, McKenzie County State’s Attorney, 201 Fifth St. N.W., Ste. 550, Watford City, ND 58854, for respondent and appellee; on brief.

Davies v. State

No. 20160120



Per Curiam.

[¶1]	Roger Davies appeals from a district court order denying his petition to set aside the conviction and set for trial.  Davies argues the district court erred treating his petition as an application for post-conviction relief, he was entitled to an evidentiary hearing on his petition, the order was issued before his 30 days to respond expired and plea bargaining is unconstitutional.  We summarily affirm under N.D.R.App.P. 35.1(a)(4) and (6).

[¶2]	Gerald W. VandeWalle, C.J.

Daniel J. Crothers

Dale V. Sandstrom

Carol Ronning Kapsner

Lisa Fair McEvers